Cite as 2015 Ark. App. 526

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-15-135


JONI R. COLLINS                                 Opinion Delivered   SEPTEMBER 30, 2015
                              APPELLANT
                                                APPEAL FROM THE FAULKNER
V.                                              COUNTY CIRCUIT COURT
                                                [NO. 23CR-10-429]

MITCHELL L. COLLINS                             HONORABLE DAVID M. CLARK,
                                 APPELLEE       JUDGE

                                                AFFIRMED


                             DAVID M. GLOVER, Judge


       In an order filed on May 29, 2014, the Faulkner County Circuit Court found appellant

Joni Collins had violated the cohabitation provision of the separate property-settlement

agreement in her divorce from appellee Mitchell Collins and terminated Mitchell’s alimony

obligation.1 On June 9, 2014, Mitchell filed a motion for attorney’s fees, requesting

$29,597.50 in attorney’s fees and costs of $1522.35, citing Arkansas Code Annotated section

16-22-308 and Tiner v. Tiner, 2012 Ark. App. 483, 422 S.W.3d 178, as authority for his

request. Joni resisted this motion. On October 7, 2014, the trial court entered an order

granting Mitchell $25,332.50 in attorney’s fees and $1522.35 in costs. On October 21, 2014,

Joni filed a motion for reconsideration; the motion was deemed denied after thirty days when

the trial court took no action. On November 20, 2014, Joni filed her notice of appeal from

       1
        The underlying merits of this decision are on appeal to this court under a separate
appeal, Collins v. Collins, 2015 Ark. App. ___, also decided on this date.
                                    Cite as 2015 Ark. App. 526

the trial court’s grant of attorney’s fees.

       On appeal, Joni argues that the trial court erred in awarding Mitchell attorney’s fees.

Specifically, she argues that section 16-22-308 is not applicable because the action for

termination of alimony was not a breach of contract but instead was for rescission or

enforcement of a contract; that Mitchell was not the prevailing party because he did not

prevail on the issue of retroactive termination of alimony; that there were no specific findings

of fact made by the trial court that this court can examine in violation of Chrisco v. Sun Indus.,

Inc., 304 Ark. 227, 800 S.W.2d 717 (1990); that Mitchell abandoned the issue of attorney’s

fees when he filed his notice of cross-appeal because the motion for attorney’s fees was

pending but not ruled upon when Mitchell filed notice of his cross-appeal that abandoned all

pending issues; and that if the motion for attorney’s fees was proper, it was excessive. We

affirm the award of attorney’s fees.

       Joni’s first two arguments pertain to whether attorney’s fees were properly awarded

under Arkansas Code Annotated section 16-22-308 (Supp. 2013), which provides, in

pertinent part, “In any civil action to recover on . . . breach of contract, unless otherwise

provided by law or the contract which is the subject matter of the action, the prevailing party

may be allowed a reasonable attorney’s fee to be assessed by the court and collected as costs.”

       Joni argues that the action to terminate alimony was not a breach of contract but a

rescission of a contract or enforcement of a contract; she further argues that, even if section

16-22-308 is applicable, Mitchell was not the “prevailing party” and is therefore not entitled

to attorney fees. We need not address whether this statutory provision entitles Mitchell to an


                                                2
                                  Cite as 2015 Ark. App. 526

award of attorney’s fees, as this court held in Tiner that a trial court has inherent power to

award attorney’s fees in domestic-relations cases, and whether the circuit court should award

such fees and the amount thereof are matters within the circuit court’s discretion. 2012 Ark.

App. 483, at 15, 422 S.W.3d 178, 187.

       Joni next argues that the trial court did not make any pertinent analysis of the factors

set forth in Chrisco, supra, in awarding the attorney’s fee. However, in Tiner, this court also

held that an analysis of the Chrisco factors is not required for an award of attorney’s fees in

domestic-relations cases, and that an exhaustive hearing on the amount of attorney’s fees is

not necessary in such cases because the trial court has presided over the proceedings and

gained familiarity with the case and the services rendered by the attorney. 2012 Ark. App.
483, at 16, 422 S.W.3d 178, 187. Due to the trial court’s intimate acquaintance with the

record and the quality of service rendered, we usually recognize the superior perspective of

the trial judge in assessing the applicable factors. Id. Furthermore, documentation of time and

expense in a divorce case has not been strictly required when the trial court has had the

opportunity to observe the parties, their level of cooperation, and their obedience to court

orders. Id.

       Joni also argues that Mitchell has abandoned his request for attorney’s fees. Mitchell

filed his motion for attorney’s fees on June 8, 2014. He then filed his notice of cross-appeal

on June 17, 2014, which contained the mandatory language relating to the abandonment of

any pending but unresolved claims as required by Rule 3(e)(vi) of the Arkansas Rules of

Appellate Procedure–Civil. The purpose of the abandonment requirement is to cure a


                                              3
                                    Cite as 2015 Ark. App. 526

recurring finality problem. In re: Arkansas Rules of the Supreme Court and Court of Appeals;

Rules of Appellate Procedure–Civil; and Rules of Civil Procedure, 2010 Ark. 288, 309 (per curiam).

The grant of attorney’s fees is a collateral matter that does not bear upon the finality of the

final judgment on the merits. Midwest Terminals of Toledo, Inc. v. Palm, 2011 Ark. 81, 378
S.W.3d 761. We hold that Mitchell did not abandon his claim for attorney’s fees when he

filed his notice of cross-appeal.

       Lastly, Joni argues that, assuming Mitchell’s motion for attorney’s fees was proper, the

amount awarded was unreasonable. An award of attorney’s fees will not be set aside absent

an abuse of discretion, which occurs when discretion is applied thoughtlessly, without due

consideration, or improvidently. Tiner, supra. When addressing a trial court’s award of

attorney’s fees, our courts have often observed that there is no fixed formula in determining

what is reasonable. Tiner, supra. Here, Mitchell’s attorney attached a billing statement to the

motion for attorney’s fees. Mitchell requested $29,597.50 in attorney’s fees, but the trial court

awarded him only $25,332.50. We cannot say that the trial court abused its discretion in

making the award of attorney’s fees in the amount it did.

       Affirmed.

       VIRDEN and VAUGHT, JJ., agree.

       Worsham Law Firm, P.A., by: Richard E. Worsham, for appellant.

       Wagoner Law Firm, P.A., by: Jack Wagoner III and Harrison Kemp, for appellee.




                                                4